      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 1 of 17



                        IN THE'UNITED'STATES DISTRICT COURT
                        FOR Tittp11       TRICT OF ALABAMA
                                      Y.




UNITED STATES OF AMEI&P                           51)
       Plaintiff,                          - 3Wtri, )
                                           0
                                              ar-ALA )     -
               v.                                    ) CIVIL ACTION NO.2:21-cv 1-i6g -
                                                    )
$386,680.13 IN LIEU OF ONE PARCEL OF                )
PROPERTY LOCATED AT 109 SOUTH                       )
CARDINAL HEIGHTS,DADEVILLE,                         )
TALLAPOOSA COUNTY,ALABAMA                           )
                                                    )
       Defendant.                                   )
                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, The United States of America, by and through Sandra J. Stewart, Acting United

States Attorney, Middle District of Alabama, and Gregory O. Griffin, Jr., Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

       1.      This is a civil action in rem to forfeit and condemn the defendant to the United

States, pursuant to 18 U.S.C. § 981(a)(1)(A),(C), and (D)(v) and (vi)for violations of 18 U.S.C.

§1341 (mail fraud), §1343 (wire fraud), §1347 (health care fraud), §§ 1956 and 1957(a)(money

laundering), and 42 U.S.C. § 1320a-7(b)(federal anti-kickback statute), in pertinent part:

              (a)(1) The following property is subject to forfeiture to the United States:

              (A)     Any property, real or personal, involved in a transaction or
                      attempted transaction in violation of section 1956,1957 or 1960 of
                      this title, or any property traceable to such property;

              (C)     Any property, real or personal, which constitutes or is derived from
                      proceeds traceable to a violation of . . . any offense constituting
                      "specified unlawful activity" (as defined in section 1956(c)(7) of
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 2 of 17



                     this title), or a conspiracy to commit such offense. [Mail and Wire
                     Fraud are offenses which constitute "specified unlawful activity];

              (D)    Any property, real or personal, which represents or is traceable to
                     the gross receipts obtained, directly or indirectly, from a violation
                     of-
                     (v) section 1341 (relating to mail fraud); or
                     (vi) section 1343 (relating to wire fraud).

                                THE DEFENDANT IN REM

       2.     The defendant in this action is $386,680.13 in lieu of one parcel of real property

located at 109 South Cardinal Heights, Dadeville, Tallapoosa County, Alabama, more particularly

described here as follows:

              Lot #13, Cardinal Heights, Still Waters, as the same is described in Plat Book 7,
              Page 80, subject to the Amended and restated Declaration of Restrictions and
              Protective Covenants for Still Waters recorded on Card No. 041595, in the Office
              ofthe Judge ofProbate of Tallapoosa County, Alabama, which description and
              protective covenants are incorporated herein by reference as if set forth in full. In
              accordance with the provisions of Article III, Section 3.1 ofthe above cited
              covenants, the minimum square footage for the home on this lot is specified as
              1,250 square feet and the maximum number of bedrooms is four (4). Also subject
              to a boundary line agreement recorded on Card No. 044023,in the Office ofthe
              Judge of Probate of Tallapoosa County, Alabama.

              Prior Deed Reference: Card No. 299201.

       3.     The defendant property has not been seized and is located in the Trust Account of

Attorney J. Doyle Fuller, counsel for David G. Saalwaechter and Theresa S. Saalwaechter.

                               JURISDICTION AND VENUE

       4.     The United States brings this action in rem in its own right to forfeit and condemn

the defendant property. This Court hasjurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     This Court has in rem jurisdiction over the defendant property under 28 U.S.C. §§

1355(b)(1)(A) and 1355(d).
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 3 of 17



       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                   BASIS FOR FORFEITURE

       7.      The United States brings this action in rem,in its own right to forfeit and condemn

the Defendants under 18 U.S.C. §§ 981(a)(1)(A),(C),(D)(v) and (vi).

        8.      The United States seeks to forfeit the defendant because the defendant represents

or is traceable to the gross receipts obtained, directly or indirectly, from violations of 18 U.S.C.

§1341 (mail fraud), §1343 (wire fraud), §1347 (health care fraud), §§ 1956 and 1957(a)(money

laundering), and 42 U.S.C. § 1320a-7(b)(federal anti-kickback statute), which states:

                Whoever, having devised or intending to devise any scheme or
                artifice to defraud, or for obtaining money or property by means of
                false or fraudulent pretenses, representations, or promises, ... for
                the purpose of executing such scheme or artifice or attempting so to
                do, places in any post office or authorized depository for mail
                matter, any matter or thing whatever to be sent or delivered by the
                Postal Service, or deposits or causes to be deposited any matter or
                thing whatever to be sent or delivered by any private or commercial
                interstate carrier ...or affect a financial institution,...shall be fmed
                not more than $1,000,000 or imprisoned not more than 30 years, or
                both. 18 U.S.C.§ 1341.

                Whoever, having devised or intending to devise any scheme or
                artifice to defraud, or for obtaining money or property by means of
                false or fraudulent pretenses, representations, or promises,transmits
                or caused to be transmitted by means of wire, radio, or television
                communication in interstate or foreign commerce, any writings,
                signs, signals, pictures, or sounds for the purpose of executing such
                scheme or artifice, .. .or affect a financial institution,.. . shall be
                fined $1,000,000 or imprisoned not more than 30 years, or both. 18
                U.S.C.§ 1343.

               Whoever knowingly executes, or attempts to execute, a scheme or
               artifice-
               (1)to defraud any health care benefit program; or
               (2) to obtain, by means of false or fraudulent pretenses,
               representations, or promises, any of the money or property owned
                                                3
Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 4 of 17



      by, or under the custody or control of, any health care benefit
      program,
      in connection with the delivery of or payments for health care
      benefits, items, or services, shall be fined under this title or
      imprisoned not more than 10 years, or both.
      18 U.S.C.§ 1347.

      (a)(1) Whoever, knowing that the property involved in a financial
      transaction represents the proceeds of some form of unlawful
      activity, conducts or attempts to conduct such a financial transaction
      which in fact involves the proceeds of specified unlawful activity—
      (A)(i) with the intent to promote the carrying on of specified
      unlawful activity; or
      (ii) with intent to engage in conduct constituting a violation of
      section 7201 or 7206 ofthe Internal Revenue Code of 1986; or
      (B)knowing that the transaction is designed in whole or in part—
      (i) to conceal or disguise the nature, the location, the source, the
      ownership, or the control of the proceeds of specified unlawful
      activity; or
      (ii) to avoid a transaction reporting requirement under State or
      Federal law,
      shall be sentenced to a fine of not more than $500,000 or twice the
      value of the property involved in the transaction, whichever is
       greater, or imprisonment for not more than twenty years, or both.
      For purposes of this paragraph, a financial transaction shall be
      considered to be one involving the proceeds of specified unlawful
       activity if it is part ofa set ofparallel or dependent transactions, any
      one of which involves the proceeds of specified unlawful activity,
      and all of which are part of a single plan or arrangement.
      (2) Whoever transports, transmits, or transfers, or attempts to
      transport, transmit, or transfer a monetary instrument or funds from
      a place in the United States to or through a place outside the United
       States or to a place in the United States from or through a place
      outside the United States—
      (A)with the intent to promote the carrying on of specified unlawful
       activity; or
      (B)knowing that the monetary instrument or funds involved in the
      transportation, transmission, or transfer represent the proceeds of
      some form of unlawful activity and knowing that such
      transportation, transmission, or transfer is designed in whole or in
       part—
      (i) to conceal or disguise the nature, the location, the source, the
       ownership, or the control of the proceeds of specified unlawful
       activity; or

                                         4
Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 5 of 17



     (ii) to avoid a transaction reporting requirement under State or
     Federal law,
     shall be sentenced to a fine of not more than $500,000 or twice the
     value of the monetary instrument or funds involved in the
     transportation, transmission, or transfer, whichever is greater, or
     imprisonment for not more than twenty years, or both. For the
     purpose of the offense described in subparagraph (B), the
     defendants knowledge may be established by proof that a law
     enforcement officer represented the matter specified in
     subparagraph(B)as true, and the defendants subsequent statements
     or actions indicate that the defendant believed such representations
     to be true.
     (3) Whoever, with the intent—
     (A)to promote the carrying on of specified unlawful activity;
     (B)to conceal or disguise the nature, location, source, ownership, or
     control ofproperty believed to be the proceeds ofspecified unlawful
     activity; or
     (C) to avoid a transaction reporting requirement under State or
     Federal law,
     conducts or attempts to conduct a financial transaction involving
     property represented to be the proceeds of specified unlawful
     activity, or property used to conduct or facilitate specified unlawful
     activity, shall be fined under this title or imprisoned for not more
     than 20 years, or both. For purposes ofthis paragraph and paragraph
     (2),the term "representecr' means any representation made by a law
     enforcement officer or by another person at the direction of, or with
     the approval of, a Federal official authorized to investigate or
     prosecute violations ofthis section. 18 U.S.C.§ 1956.

      Whoever, in any of the circumstances set forth in subsection (d),
      knowingly engages or attempts to engage in a monetary transaction
      in criminally derived property ofa value greater than $10,000 and is
      derived from specified unlawful activity, shall be . . .fined
      [$250,000] or imprison[ed] for not more than ten years or both. 18
      U.S.C.§ 1957(a).

     (b)Illegal remunerations
     (1) Whoever knowingly and willfully solicits or receives any
     remuneration (including any kickback, bribe, or rebate) directly or
     indirectly, overtly or covertly, in cash or in kind—
     (A)in return for referring an individual to a person for the furnishing
     or arranging for the furnishing of any item or service for which
     payment may be made in whole or in part under a Federal health
     care program, or

                                       5
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 6 of 17



             (B) in return for purchasing, leasing, ordering, or arranging for or
             recommending purchasing, leasing, or ordering any good, facility,
             service, or item for which payment may be made in whole or in part
             under a Federal health care program,
             shall be guilty ofa felony and upon conviction thereof, shall be fined
             not more than $25,000 or imprisoned for not more than five years,
             or both.
             (2) Whoever knowingly and willfully offers or pays any
             remuneration (including any kickback, bribe, or rebate) directly or
             indirectly, overtly or covertly, in cash or in kind to any person to
             induce such person—
             (A)to refer an individual to a person for the furnishing or arranging
             for the furnishing of any item or service for which payment may be
             made in whole
             or in part under a Federal health care program, or
             (B) to purchase, lease, order, or arrange for or recommend
             purchasing, leasing,
             or ordering any good, facility, service, or item for which payment
              may be made
             in whole or in part under a Federal health care program, shall be
              guilty of a felony and upon conviction thereof, shall be fined not
              more than $25,000 or imprisoned for not more than five years, or
              both. 42 U.S.C.§ 1320a-7(b).

                        FACTS GIVING RISE TO FORFEITURE

Background of Persons and Entities Involved

      9.     The targets of this investigation are DAVID SAALWAECHTER (hereafter "D.

Saalwaechter"); MARC BATSON (hereafter "M. Batson"); LISA BATSON (hereafter "L.

Batson"); CARL EDMISTON (hereafter "C. Edmistorn: BART EDMISTON (hereafter "B.

Edmistorn; TODD EDMISTON (hereafter "T. Edmistotn; ALISON EDMISTON (hereafter"A.

Edmiston); LOUIS O. PRIESTER, III (hereafter "L. Priester, III"); LISA PRIESTER (hereafter

"L. Priester"); BRENT CHERRY (hereafter "B. Cherry"); JOY CHERRY (hereafter "J. Cherry");

CLOVERLAND DRUGS,INC. AKA CLOVERLAND PHARMACY; WR83,LLC;RHYOLITE

INVESTMENTS,LLC; and, CJE ENTERPRISES,LLC.


                                               6
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 7 of 17



       10.    D. Saalwaechter is a male who resides at 339 Aqui Lane,Pike Road, Alabama. D.

Saalwaechter was the owner of Cloverland Drugs,Inc. D. Saalwaechter is a pharmacist registered

with the Alabama State Board ofPharmacy.

       11.    M. Batson is a male who resides at 2262 Locke Circle, Hoover, Alabama 35226.

M.Batson was an employee of Cloverland Drugs, Inc.

       12.    L. Batson is a female who resides at 231 Shore Front Lane, Wilsonville, Alabama

35186. L. Batson is the daughter of D. Saalwaechter and was employed as the manager of

Cloverland Drugs,Inc.

       13.     C. Edmiston is a male who resides at 5760 Keystone Road, Pensacola, Florida

32504. C. Edmiston was listed as registered agent and manager of Rhyolite Investments, LLC, a

Florida corporation and CJE Enterprises, LLC a Florida corporation.

       14.    B. Edmiston is a male who resides at 607 Rue Dauphine, Ocean Springs,

Mississippi 39564. B. Edmiston is a physician licensed to practice in the State of Mississippi.

       15.     T. Edmiston is a male who resides at 104 Savannah Square, Fairhope, Alabama

36532. T. Edmiston is a physician licensed to practice in Alabama by the Alabama Board of

Medical Examiners.

       16.    A. Edmiston is a female who resides at 104 Savannah Square, Fairhope, Alabama

36532 with her husband T. Edmiston. A. Edmiston is the incorporator of Driftwood Creek, LLC

and Wolf Creek,LLC, Alabama limited liability corporations.

       17.    L. Priester, III is a male who resides at 5821 Rivenbark Lane, Fairhope, Alabama

36532. L. Priester is the owner of WR83,LLC,an Alabama limited liability corporation, and is a

member of Touchdown Supply, LLC which was dissolved in 2018.


                                                7
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 8 of 17



       18.    L. Priester is a female who resides at 5821 Rivenbark Lane, Fairhope, Alabama

with her husband, L. Priester III. L. Priester is the manager for WR83,LLC.

       19.    B. Cherry is a male who resides at 8455 Marsh Pointe Drive, Montgomery,

Alabama 36117. B. Cherry is employed with Blue Cross Blue Shield of Alabama.

       20.    J. Cherry is a female who resides at 8455 Marsh Pointe Drive, Montgomery,

Alabama 36117 with her husband B. Cherry. J. Cherry received a IRS Form 1099 from Cloverland

Drugs, Inc. J. Cherry is a registered pharmacist with the Alabama State Board ofPharmacy.

       21.     Cloverland Drugs, Inc. is an Alabama registered corporation with a business

address of 7037 Tifton AVe., Montgomery, AL 36116. According to the Alabama Secretary of

State records, Cloverland Drugs, Inc. is engaged in pharmaceutical sales and distribution.

       22.     WR83, LLC is an Alabama registered corporation with a business address of 5821

Rivenbark Lane,Fairhope, Alabama 36532. According to the Alabama Secretary of State records,

Louis Priester III is identified as the Registered Agent and Organizer. According to the Alabama

Secretary of State's Office, WR83,LLC is engaged in the management of real property.

       23.    Rhyolite Investments, LLC, was a Florida registered corporation with a business

address of5760 Keystone Road,Pensacola, Florida 32504. According to the Florida Secretary of

State records, Rhyolite Investments, LLC was voluntarily dissolved on 6/24/2017. Carl Edmiston

was listed as the Registered Agent and Managing Member ofthe LLC.

       24.    CJE Enterprises, LLC. is a Florida registered corporation. According to the Florida

Secretary of State records, CJE Enterprises, LLC was voluntarily dissolved on 1/14/2018. Carl

Edmiston was listed as the Registered Agent and Managing Member ofthe LLC.

       25.     Touchdown Supply, LLC was an Alabama limited liability company (LLC)

incorporated on July 15, 2014. According to the Alabama Secretary of State records, Touchdown
                                               8
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 9 of 17



Supply, LLC was dissolved on 11/2/2018. Lou Priester was listed as Registered Agent with

Organizers listed as Louis Priester and Carl Edmiston.

Summary of the Scheme

       26.      The above individuals and entities were engaged in fraudulent claims submission

schemes and kickbacks from approximately July 2014 through June 2016. Cloverland Drugs,Inc.,

WR83, LLC and Rhyolite Investments, LLC facilitated "kickback" payments to doctors who

prescribed drugs which were filled by Cloverland Drugs, Inc. and paid for by TriCare, a federal

benefit program.

       27.      M. Batson is believed to have recruited individuals to obtain compounding

prescriptions in exchange for payment. M. Batson would instruct the individuals to text him a

photo oftheir insurance card. M. Batson would text the insurance information to L. Batson, who

would initiate a claim with the insurance information to verify that their insurance company would

reimburse the claim. If L. Batson confirmed the insurance company would reimburse the claim,

M.Batson would instruct the recruited individual to take a pre-made Cloverland Drugs, Inc. form

to their doctor to obtain a prescription for the drug. Once Cloverland Drugs,Inc. was reimbursed

by the insurance company, M. Batson would pay the recruited individual for obtaining the

prescription.

       28.      This investigation focused,on claims made by Cloverland Drugs, Inc. to Tricare

and affiliates of Blue Cross Blue Shield network. TriCare is a health care benefit program for

Service Members of the U.S. military (active, Guard/Reserve, or retired) and their families. It is

managed by the Defense Health Agency at the U.S. Department of Defense. The targets opened

accounts at a number ofdifferent banks and credit unions in which the proceeds from the fraudulent

claims were deposited.
                                                9
     Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 10 of 17



       29.    An FBI review of claims data provided by Prime Therapeutics revealed the Blue

Cross Blue Shield network paid $29,073.85 in claims submitted by Cloverland Drugs, Inc. on

behalf of an individual working as a Confidential Witness(CW)between May 28, 2015 and July

30, 2015.

       30.    On April 26,2016,the CW was interviewed by the FBI. The CW owns and operates

a gym in Montgomery, Alabama where M. Batson used to frequent. M. Batson approached the

CW about obtaining a pain cream for use by the CW. The CW submitted insurance information

for himself/herself and family members. M.Batson advised the CW he would pay him/her for any

other individuals the CW recruited to obtain prescriptions for the drugs. The CW received

packages every month containing the pain cream and scar cream. The CW had approximately 30

boxes containing tubes of unused cream at the CW's home. The CW informed M.Batson that he

no longer needed the cream. M. Batson told the CW to throw it away and advised the CW there

was no co-pay for the prescriptions.

       31.    An FBI review of M.Batson's Wells Fargo bank records revealed ten checks from

Cloverland Drugs, Inc. deposited between June 29, 2015 and February 16, 2016 for a total of

$162,551.94, all signed by D.Saalwaechter. The review ofthe account also reflected seven checks

written to the CW between July 11, 2015 and January 16, 2016 for a total of $31,796.25. A

notation on the checks showed the checks to the CW were for "Cloverlane.

       32.    An FBI review of claims data showed Cloverland Drugs, Inc. was paid

$8,957,627.30 by TriCare from January 1, 2012 to May 12, 2016 and $2,015,300.12 by the

affiliates ofthe Blue Cross Blue Shield network from January 7, 2013 to May 9, 2016.




                                              10
     Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 11 of 17



       33.     An FBI review of claims data provided by TriCare indicated over 1,000

prescriptions had been written by B. Edmiston, which were processed by Cloverland Drugs, Inc.

between August 25,2014 and May 12, 2016 totaling $1,618,973.39.

       34.     An FBI review of claims data provided by TriCare indicated 60 prescriptions had

been written by T. Edmiston, which were processed by Cloverland Drugs, Inc. between June 23,

2014 and May 6,2016 totaling $125,346.05.

       35.     J. Cherry received an IRS Form 1099 from Cloverland Drugs,Inc. and her husband,

B. Cherry, is employed by Blue Cross Blue Shield of Alabama, an insurance provider which paid

claims filed by Cloverland Drugs, Inc. J. Cheny's brother is L. Priester, III, the owner of WR83,

LLC.

       36.     Pursuant to a Grand Jiny subpoena, Blue Cross Blue Shield provided numerous e-

mail exchanges between B. Cherry, L. Priester, L. Priester III, J. Cherry and D. Saalwaechter

between April 15,2015 and September 10,2015. These emails detail a sales group associated with

"Cloverland Drugs." The e-mails identified company members within the sales group and listed

them as Extraordinary Scripts, In Focus Healthcare Consult, WR83 Apex, WR83 Commander,

The Stratton Group, Topical Sales Group, O'Crowley Management. The e-mails indicated J.

Cheny received up to a 10% professional fee for any revenue these companies produced. During

a specific e-mail exchange between B. Cherry, J. Cherry, L. Priester and L. Priester III, L. Priester

sent a sales spreadsheet labeled "Commander August Payouts 2015" to J. Cherry on September

10, 2015. J. Cherry forwarded the email exchange to B. Cherry. The spreadsheet listed sales

figures detailing J. Cheny's professional fee for revenue generated by WR83 Commander group.

The spreadsheet detailed a list of patients who were prescribed drugs between August 6,2015 and

August 28, 2015. In addition, the spreadsheet identified the prescriber of the drugs as well as the
                                               11
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 12 of 17



insurance provider paying for the prescription. The spreadsheet detailed 70 prescriptions which

represented a billed amount of $60,556.67. Fifty-six (56) of the seventy (70) prescriptions were

billed to government insurance programs, such as TriCare and Medicare. Sixty-three (63) of the

prescriptions were written by B. Edmiston and five (5) of the seventy (70) prescriptions were

written by T. Edmiston. The letters "WR/CB" are listed in the "rep" column for prescriptions

written by B. Edmiston and the letters "WR/CT" are listed in the rep column for prescriptions

written by T. Edmiston."WR" is an abbreviation for WR83, C stands for Carl Edmiston, T for

Todd Edmiston, and B fiir Bart Edmiston. The spreadsheet represented revenue that Cloverland

Drugs had generated because of prescriptions written by B. Edmiston and T. Edmiston. The

spreadsheet was used to determine the amount of"kickback" money owed to T. Edmiston and B.

Edmiston.

        37.   The Defendant represents proceeds from David Saalwaechter, Marc Batson, Lisa

Batson, Carl Edmiston; Alison Edmiston; Bart Edmiston; Todd Edmiston; Louis 0. Priester, III;

Lisa Priester; Joy Cherry; and,their associated businesses, Cloverland Drugs,Inc.,(aka Cloverland

Pharmacy); WR83, LLC; RHYOLITE Investments, LLC; and, CJE Enterprises, LLC's illegal

activities.

Purchase and Sale of 109 S. Cardinal Heights, Dadeville, Alabama

        38.    On or about June 15,2015,D. Saalwaechter caused to be wired from the Cloverland

Drugs,Inc. bank account(account ending in 0558)maintained at Sterling Bank, a $10,000.00 wire

to US Ameribank to the beneficiary account of Lake Martin Realty, LLC escrow account. On or

about June 25, 2015, D. Saalwaechter caused to be wired from the Cloverland Drugs, Inc., bank

account (account ending in 0558) maintained at Sterling Bank, a $829,545.42 wire to US

Ameribank to the beneficiary account of Donald Harrison Escrow IOLTA. On or about June 26,
                                             12
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 13 of 17



2015, Guy Craig Alexander and Susan P. Alexander transferred Lot #13, Cardinal Heights, Still

Waters, commonly known as 109 S. Cardinal Heights, Dadeville, Alabama to "Coverland (sic

Cloverland)Drug,Inc.",P.O.Box 240817,Montgomery,Al 36124,for $100.00 and other valuable

considerations. The deed was prepared by Donald R. Harrison, P.O. Box 157, Dadeville, AL

36853, and was recorded on 7/6/2015, document number 299201. Also recorded with the Deed

was a Real Estate Sales Validation Form which listed the Property Address as 109 S. Cardinal

Heights, Dadeville, AL 36853, the "Date of Sale" as June 26, 2015, and purchase price of

$839,000.00. The closing statement(HUD-1) was prepared by attorney Donald R. Harrison and

signed by D. Saalwaechter, as President of Cloverland Drugs,Inc.

       39.    On or about February 26,2016,D. Saalwaechter, as President of Cloverland Drugs,

Inc., executed a Warranty Deed, Jointly for Life with Remainder to David G. Saalwaechter and

wife Theresa S. Saalwaechter, for $100.00 and other valuable considerations the property

commonly known as 109 S. Cardinal Heights, Dadeville, Alabama. The deed was prepared by

Donald R.Harrison,P.O. Box 157,Dadeville, AL 36853,and was recorded on 3/4/2016,document

number 304699. Also recorded with the Deed was a Real Estate Sales Validation Form which

listed the property address as 109 S. Cardinal Heights, Dadeville, AL 36853, the Date of Sale as

2/26/2016, and the Total Purchase Price of $844,000.00. The form indicated the purchase price

was obtained from an appraisal.

       40.     On or about February 26,2016,following the transfer ofproperty from Cloverland

Drugs, Inc., to the Saalwaechters, the Saalwaechters executed a Mortgage (document number

304700)with Regions Bank d/b/a/ Regions Mortgage in the amount of$417,000.00. The mortgage

identified the property as 109 S. Cardinal Heights, Dadeville, AL 36853. The transaction was

treated as a "refmance transaction" by the closing attorney on the Closing Disclosure statement.
                                              13
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 14 of 17



After deduction of the loan closing costs totaling $11,116.02, a cash balance was due to the

borrower in the amount of$406,865.89. The closing attorney wired from his account on February

26,2016,$406,865.89 to the Cloverland Drugs,Inc. account maintained at Sterling Bank(account

ending in 0558).

       41.     On September 30,2016,real property located at 109 S. Cardinal Heights,Dadeville,

Alabama was transferred by Warranty Deed to Mitzy Hidding, 7985 Saddle Ridge Drive, Sandy

Springs, Georgia 30550 pursuant to a sales agreement between the Saalwaechters and Hidding

totaling $850,000.00. The sales price of the property was $850,000.00 with prepaids and taxes

prorated between the seller and buyer (a net amount of $146.87 was due to the seller). Closing

costs paid by Saalwaechter totaled $51,750.60.

       42.     As previously disclosed,the property located at 109 S. Cardinal Heights,Dadeville,

Alabama was originally purchased by Cloverland Drugs from its operating account maintained at

Sterling Bank totaling $839,545.42 via two Fed wires in July 2015; $10,000 and $829,545.29,

respectfully. On February 26,2016,the property was transferred from Cloverland Drugs to David

Saalwaecheter and his spouse via a warranty deed. Saalwaechter executed a personal mortgage in

the amount of $417,000 from Regions Bank on February 26, 2016 and pledged the property as

collateral. A disbursement totaling $406,865.89 was paid from the closing proceeds into the

Cloverland Drugs operating account maintained by Sterling Bank on or about February 26, 2016.

The remaining Cloverland Drugs operating funds, totaling $432,679.53 used to purchase the

property in 2015 were not returned to Cloverland Drugs when the property changed legal

ownership from Cloverland Drugs to the Saalwaechters. It is unknown from the records reviewed,

if Cloverland Drugs recognized the real estate transaction as a taxable loss or if a taxable benefit

was recognized by Saalwaechter as non-cash compensation on his tax returns for calendar year
                                            14
      Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 15 of 17



2016. After the September 30, 2016 closing, net proceeds (sales price, less closing costs and

mortgage payoff)totaled $386,680.13. These funds totaling $386,680.13 were paid by the closing

agency to the J. Doyle Fuller Trust Account and are the subject ofthis Complaint.

       43.     Prior to the closing ofthe sale ofthe property, an agreement was made between the

United States and J. Doyle Fuller (attorney for Cloverland Drugs and the Saalwaechters) that the

proceeds ofthe sale would be deposited into Mr. Fuller's trust account rather than be dispersed to

the Saalwaechters or Cloverland Drugs. The government made clear its assertion that the property

was purchased with proceeds of the fraudulent activity and therefore were subject to forfeiture,

however, agreed it would be beneficial for both parties to allow the sale to proceed in order to

preserve the value of the property. Attorney Fuller agreed to hold the proceeds of the sale in his

trust account pending the resolution of any forfeiture action and/or settlement of the matter. To

date, the parties have been unable to reach a settlement.

Conclusions

       44.     Between from approximately July 2014 through June 2016, David Saalwaechter,

Marc Batson, Lisa Batson, Carl Edmiston; Alison Edmiston; Bart Edmiston; Todd Edmiston;

Louis O. Priester, III; Lisa Priester; Brent Cherry; Joy Cherry; and, their associated businesses,

Cloverland Drugs, Inc. (a/k/a Cloverland Pharmacy); WR83, LLC; RHYOLITE Investments,

LLC; and, CJE Enterprises, LLC., engaged in violations of federal criminal laws including 18

U.S.C. §§ 1341 and 1343, prohibiting the use of mailings or interstate or foreign wires in

connection with any scheme to defraud; 18 U.S.C. § 1347 prohibiting any scheme to defraud a

health care benefit program; 18 U.S.C. §§ 1956 and 1957 prohibiting various money laundering

activities, as defined in the statutes; and 42 U.S.C. § 1320a-7(b)prohibiting anyone from soliciting


                                                15
        Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 16 of 17



or receiving any remuneration (including any kickback, bribe, or rebate) in exchange for referrals

under a Federal health care program.

                                  CLAIM FOR RELIEF

           WHEREFORE,the United States prays that the defendant be condemned and forfeited

to the United States as proceeds traceable to violations of mail fraud, wire fraud, health care fraud,

money laundering, and the anti-kickback statute; that the United States be awarded its costs and

disbursements in this action and for such other and further relief as the Court deems proper and

just.

    Respectfully submitted this the 61      day of June, 2021.

                                          SANDRA J. STEWART
                                          ACTING UNITED STATES ATTORNEY



                                           Grego O. riffin, Jr.
                                           Assistant United States Attorney



Address of Counsel:
Office ofthe United States Attorney
Middle District of Alabama
Post Office Box 197
Montgomery, Alabama 36101-0197
Telephone:(334)223-7280
Facsimile:(334)223-7106
E-mail: Gregory.Griffin@usdoj.gov
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

STATE OF ALABAMA

COUNTY OF MONTGOMERY                      )

                                     VERIFICATION
                                                 16
       Case 2:21-cv-00408-RAH-SRW Document 1 Filed 06/09/21 Page 17 of 17




       I, J. Deanne Lindsey, hereby verify and declare under penalty of perjury that I am a Special

Agent with the United States Federal Bureau of Investigation, that I have read the foregoing

Verified Complaint and know the contents thereof, and that the matters contained in the Complaint

are true to my own knowledge, except that those matters herein stated to be alleged on information

and belief and as to those matters I believe them to be true.

       The sources of my knowledge and information are the official files and records of the

United States and other law enforcement agencies, information supplied to me by other law

enforcement officers and the investigation ofthis case by myself and others.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct

this       day of June, 2021.



                                                  J Deanne Lindsey, Special Age t
                                                   ederal Bureau ofInvestigation


   Sworn to and subscribed before me this the CI         day of June, 2021.



                                                 Notary Public
                                                 Commission Expires:      • I O-




                                                17
